Citation Nr: 0718152	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1972 and from February 1979 to January 1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for PTSD 
and for a skin disorder.  

The Board remanded the case to the RO for further development 
in September 2004.  Development has been completed and the 
case is once again before the Board for review.  
Unfortunately, the Board finds that another remand is 
necessary to address the veteran's claim for service 
connection for PTSD prior to adjudication of the claim. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's skin disorder is not shown to be etiologically 
related to active service.  





CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In letters dated in July 2003 and March 2005, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.   

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2006). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The veteran's service personnel records show that he had 
service in Vietnam from May 1971 to January 1972; thus, he is 
presumed to have been exposed to an herbicide agent during 
service.  

Service medical records, to include a January 1972 separation 
examination did not note any skin problems in service.  VA 
treatment records do not reflect treatment for a chronic skin 
disorder after the veteran's separation from service.  (See 
VA Treatment Records from 1981 to 1986, 1991 to 1993, and 
October 2001 to May 2006).  A May 2005 VA examination 
reflects current diagnoses of scarring alopecia on the scalp 
and chin areas, more likely than not secondary to eczematous 
lesions or rashes, and eczema on the left forearm and 
bilateral lower legs.  As the veteran's claimed disability is 
not included in the above-indicated diseases associated with 
exposure to an herbicide agent, presumptive service 
connection is not warranted.  

Even though presumptive service connection is not warranted, 
the veteran is not precluded from establishing service 
connection for a diagnosed disability with proof of direct 
causation. See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. 
Cir. 1994).  During the May 2005 VA examination, however, the 
veteran reported that he had started having the skin 
reactions just 4 years prior.  The VA examiner, who had 
reviewed the claims file in conjunction with the examination, 
stated that the veteran's skin conditions were less likely 
than not related to any herbicide exposure the veteran had 
while serving in the military.  The examiner stated that the 
onset of the condition was many years after leaving military 
service and the findings were inconsistent with those 
conditions recognized as being a result of Agent Orange 
exposure.  

The veteran is not shown by competent medical evidence to 
have any skin disorders in service or for many years after 
service, and a VA examination indicates that his current skin 
conditions are not related to service.  Thus, the Board finds 
that service connection for a skin disorder is not warranted.  

C.  Conclusion

Although the veteran does have a skin disorder, the record 
provides no competent medical evidence showing that the 
disability was incurred or aggravated in service.  There is 
no competent evidence of a current diagnosis of chloracne.  
Finally, no nexus has been established between the veteran's 
current skin disorder and his military service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has a skin disorder 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a skin disorder, claimed as due to an 
herbicide agent is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran's service personnel records and Form DD 214 show 
that that the veteran served 8 months in the Republic of 
Vietnam between May 1971 and January 1972 as a crawl track 
operator with Company B, 554th Engineer Battalion (Constr).  
He received the Republic of Vietnam Campaign Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  The 
veteran's Form DD 214 and service personnel records do not 
confirm that he was engaged in combat with the enemy, thus 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

Following the Board remand and request for more specific 
stressor information from the veteran, a stressor statement 
was received.  The veteran reported between May 1971 and 
August 1971: that four civilians were run over by a truck; 
that he participated in the mistreatment of prisoners; that 
there were weekly rocket or mortar attacks; and that there 
were sniper attacks that were repelled by choppers.  The 
veteran has also reported that in July 1971, while in a small 
village, two soldiers opened fire on each other and killed 
each other in a dispute over who was going to drive a water 
truck.  He also has reported that in November 1971, he and a 
bulldozer fell off of a moving truck and the veteran had to 
crawl out of a minefield to safety.  Finally, the veteran has 
reported that the enemy attacked the base camp and he 
returned fire.  

An October 2006 U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly, the U.S. Armed Services Center for 
Unit Records Research (CURR)) response indicates that road 
clearing operations were conducted daily by Company B and 
Company C of the 554th Engineer Battalion; however no 
incidents occurred and no mines were reported.  The company 
did encounter contact with the enemy during the period which 
the veteran was stationed in Vietnam.  In October 1971, six 
mortar rounds landed in a village while duster units were 
present, with negative casualties.  Also on two occasions in 
October 1971, small arms rounds were reported at and inside 
of Halfway Quarry compound with negative casualties.  

The Board notes that much of what the veteran has reported 
either has not been or is not capable of verification given 
the lack of specificity and/or because it is anecdotal in 
nature.  For instance, the veteran's reported stressors of 
witnessing two soldiers kill one another and of being thrown 
off his bulldozer into a mine field were not confirmed.  The 
JSSRC response indicates that there were no incidents 
reported nor were there any mines reported during road 
clearing operations conducted by Company B.  However, there 
was contact with the enemy including mortar attacks at a 
nearby village and small arms fire at a quarry.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (CAVC) has indicated that a rocket or mortar attack at 
a large base in Vietnam may be a sufficient PTSD stressor, 
and a veteran's claimed personal exposure to the attack will 
be satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Essentially, 
the CAVC held that a veteran need not corroborate a noncombat 
stressor of enemy rocket attacks on an air base where his 
unit was stationed with evidence of his physical proximity 
to, or firsthand experience with, the attacks, but rather 
that his presence with the unit at the time the attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  Id.; see also Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (holding that a veteran need not corroborate 
every detail of his account of his personal participation in 
an attack).

VA treatment records show that the veteran was diagnosed with 
PTSD in July 1997.  Current VA treatment records note a 
diagnosis of PTSD in partial remission.  As indicated above, 
the veteran has claimed that one of his stressors includes 
experiencing rocket or mortar attacks, and small arms fire, 
and documents obtained from JSRRC verify that his unit was 
located in areas where such attacks did occur.  Therefore, 
the Board finds that a VA examination is necessary to 
determine if the veteran currently has a PTSD related to his 
confirmed stressors being exposed small arms fire and a 
mortar attack.  

During the pendency of this appeal, the CAVC held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the RO can cure any deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
medical examination to determine if he 
has a current diagnosis of PTSD related 
to his confirmed stressors being exposed 
small arms fire in October 1971, and of a 
mortar attack.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should review the entire claims 
file, to include service medical records 
and VA treatment records.  The examiner 
should determine if the veteran currently 
has a diagnosis of PTSD and should state 
whether it is at least as likely as not 
that PTSD was a result of the veteran's 
being exposed small arms fire in October 
1971, or due to exposure to a mortar 
attack.  The examiner should utilize the 
diagnostic criteria from the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM), 32 (4th ed.) (1994) (DSM-IV) in 
arriving at diagnoses.  The examiner 
should provide a complete rationale for 
his or her opinion with references to the 
evidence of record.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


